DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

Claims 1-20 are pending.
Applicant provided another Information Disclosure Statement (IDS) (7/26/2021).
This is a final office action with respect to Applicant’s amendments filed 7/26/2021.

Response to Arguments

35 USC 101

Applicant's arguments filed 7/26/2021 with respect to 35 USC 101 have been fully considered but they are not persuasive. The rejection is maintained. 

Applicant argues on page 10 
The Office Action alleges that the features of unamended claim 1 "all under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper." Id., p. 3. Although Applicant disagrees with this analysis of unamended claim 1, nonetheless, Applicant respectfully submits that the features of amended claim 1 cannot "be performed in the human mind, or by a human using a pen and paper."

Examiner respectfully disagrees. 

Merely amending the claims to recite additional elements network, database, trained machine learning model is not enough to overcome the 101 rejection. These additional elements of network, database, trained machine learning model (i.e. automatically executing models/algorithms in a computer environment) are invoked as a tool to implement instructions of the abstract idea and it merely limits the abstract idea in a field of use/particular technology which does not provide practical application/significantly more to the abstract idea (MPEP 2106.05 (f) & (h)). For example the trained machine learning model is merely a black box where data is received and an output of an anomaly is given. There is no feedback loop with respect to the limitations in the claims. 

35 USC 102/103
Applicant’s arguments, see page (11), filed 7/26/2021, with respect to 35 USC 102 have been fully considered and are persuasive.  The Examiner withdraws 35 USC 102 rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-20 are directed to the statutory category of a method, system, and non-transitory computer readable medium.
Regarding step 2A-1, Claims 1-20 recite a Judicial Exception. Exemplary independent claim 1 and similarly claims 9 and 15 recite the limitations of  

    PNG
    media_image1.png
    541
    764
    media_image1.png
    Greyscale


These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing/transmitting data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example but for the language of a computer device, network, and database, the claims language encompasses a user simply receiving an indication that a value update is an anomaly, identifying a plurality of features, determine a feature anomaly value, determine an anomaly causing feature, and transmitting the data of the anomaly causing feature afterwards.   
The claims also deal with managing prices at a retailer when prices are updated (See para 0001-0003 of Applicant’s specification) which fall under the abstract idea grouping of certain methods of organizing human activity (fundamental economic principles or practices). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 
Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of computing device, pricing system, processor, and non-transitory computer readable medium. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims recite mathematical concepts and formulas to further describe how to determine the feature anomaly value. In another example, the dependent claims further go into detail on how anomaly causing feature is determined based on thresholds and highest value of the feature anomaly value. 

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
System, network, database, trained machine learning model and computing device 
Claims 8, 14, and 20 recite pricing system
Claim 9 recites method, but method is not considered an additional element. Claim 9 also recites network, database, and trained machine learning model
Claim 15 recites processor and non-transitory computer readable medium, network, database, and trained machine learning model
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states a general purpose computer as seen in para 0079.  
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer as seen in para 0079. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
	The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure 
	Valeriano (20100121663) Discloses a system for maintaining displayed pricing at retail stores includes a computer, a printer, an EDSD reader or an EDSD reader/encoder, and at least one portable EDSD reader.
	Zhang (20030126097) Discloses a method and apparatus for determining one or more price that maximizes revenue for a given demand curve.
	Urban (20200234321) discloses a method and a cost analysis system for detecting anomalous costs signals associated with components of a system.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241.  The examiner can normally be reached on Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUSTAFA IQBAL/Examiner, Art Unit 3683                                                                                                                                                                                                        
/ALAN S MILLER/Primary Examiner, Art Unit 3683